Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 05/15/2018, 08/13/2019, and 11/01/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recites “a flange part” in line three. Specification discloses (¶ 23) a first flange part 340 and a second flange part 350. It is unclear whether the flange part refers to the first or the second flange part. Appropriate correction is required.  
the other end of the body section" in line seven and eight respectively. here is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s), that is, claims 2-3 and 5-7, and 8, is/are rejected. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 2009-0047063; Shirai et al.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. For simplicity, where ever possible, applicant’s reference numerals are employed. 
As to claim 1, D1 discloses a dust cover 4, in Figure s1-3, used in a ball joint, the ball joint including: 
a ball stud 12 which has, at one end of a shaft part 10 thereof, a spherical part 11 and which has, at the other end of the shaft part 10 thereof, a flange part 13; and a socket 20 which has a bearing (22, 25) for the spherical part 11 and which rotatably and swingably supports the ball stud (Figure 1 shows a ball joint which provides rotatable and swingable support for the ball stud 12),

a deformable body section (body of dust cover 4 is made of rubber, ¶ 0019); a fixed part 41 which is provided at one end of the body section and which is configured to be fixed to the socket 20; and a seal section 42 which is provided at the other end of the body section and which is configured to be slidable with respect to both the shaft part 10 and the flange part 13, 
wherein the seal section 42 includes:
an inner peripheral seal part (portion of 42 facing a longitudinal axis of the assembly defines the inner peripheral seal part; Figure 3) which is configured to be slidable with respect to an outer peripheral surface of the shaft part (the dust cover 4 with fixed part 41 firmly fixed to the socket; during operation, when the ball stud 12 rotates and swing with respect to the socket 20, the seal section 42 slides on the outer surface of shaft part 10; Figures 1-3); 
a dust lip part 48 which is configured to be slidable with respect to an end surface of the flange part 13 (Figures 1 and 3); and 
an auxiliary dust lip part 133 (as shown below) which is provided on a radially inward side of the dust lip part 48 (Figure 3), 
wherein the auxiliary dust lip part 133 is configured to be slidable with respect to a curved surface connecting the shaft part to the flange part (auxiliary lip 133 engages the curved surface of 10; Figure and as shown below.) Page 3 of 7 Application No. Nat'l Stage of PCT/JP2016/082387 Docket No.: 0702-000115-US-NP   




    PNG
    media_image1.png
    763
    721
    media_image1.png
    Greyscale


As to claim 2, D1 discloses the dust cover according to claim 1, wherein the auxiliary dust lip part 133 includes an inclined surface 133a with a diameter that increases toward a tip thereof (as shown above), and the inclined surface slidably makes close contact with the curved surface (Figure 3, and as shown above.)  

As to claim 3, D1 discloses the dust cover according to claim 1, wherein the inner peripheral seal part is constituted by an annular protrusion part 34 (Figure 3.) 
As to claim 4, D1 discloses a sealing structure (Figures 1-3), comprising:
a ball stud 12 having a shaft part 10, a spherical part 11 which is provided at one end of the shaft part 10, and a flange part 13 which is provided at the other end of the shaft part 10; 
a socket 20 having a bearing (22, 25) for the spherical part 11 and rotatably and swingably supporting the ball stud (Figure 1 shows a ball joint which provides rotatable and swingable support for the ball stud 12); and 
a dust cover 4 having a deformable body section (body of dust cover 4 is made of rubber, ¶ 0019); a fixed part 41 which is provided at one end of the body section and which is configured to be fixed to the socket 20; and a seal section 42 which is provided at the other end of the body section and which is configured to be slidable with respect to both the shaft part 10 and the flange part 13, 
wherein the seal section 42 includes:
an inner peripheral seal part (portion of 42 facing a longitudinal axis of the assembly defines the inner peripheral seal part; Figure 3) which is slidable with respect to an outer peripheral surface of the shaft part (the dust cover 4 with fixed part 41 firmly fixed to the socket; during operation, when the ball stud 12 rotates and swing with respect to the socket 20, the seal section 42 slides on the outer surface of shaft part 10; Figures 1-3); 
a dust lip part 48 which is slidable with respect to an end surface of the flange part 13 (Figures 1 and 3); and 
an auxiliary dust lip part 133 (as shown above) which is provided on a radially inward side of the dust lip part 48 (Figure 3), 


As to claim 5, D1 discloses the sealing structure according to claim 4, wherein the auxiliary dust lip part 133 includes an inclined surface 133a with a diameter that increases toward a tip thereof (as shown above), and the inclined surface slidably makes close contact with the curved surface (Figure 3, and as shown above.)  
 
As to claim 6, D1 discloses the sealing structure according to claim 4, wherein the inner peripheral seal part is constituted by an annular protrusion part 34 (Figure 3.)  

As to claim 7, D1 discloses the dust cover according to claim 2, wherein the inner peripheral seal part is constituted by an annular protrusion part 34 (Figure 3.)Page 5 of 7 Application No. Nat'l Stage of PCT/JP2016/082387 Docket No.: 0702-000115-US-NP Preliminary Amendment  

As to claim 8, D1 discloses the sealing structure according to claim 6, wherein the inner peripheral seal part is constituted by an annular protrusion part 34 (Figure 3.)

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675